The CouRT, (Morsell, j., doubting,) after examining the decisions of this Court, and not finding any directly to the point, where the judgment was interlocutory and writ of inquiry awarded, granted the prayer of the defendant’s counsel upon the terms offered. This would have been the regular trial-term if the pleas had been regularly filed.
The cases examined by the court, were McCleod v. Gloyd, (2 Cranch, C. C. 264); Ault v. Elliot, special bail of Morté, at April term, 1823, (Id. 372); Ringgold v. Elliot, at April term, 1824, (Id. 462); Williamson v. Bryan, at April term, 1823, (Id. 407); French v. Venable, at December term, (Id. 509); Union Bank v. Crittenden, at April term, 1821, (Id. 238); Mc Cormick v. Magruder, at April term, 1821, (Id. 227); Sherburne v. King & Langley, at June term, 1820, (Id. 205); Jones v. Llewellyn, at December term, 1819, and March, 1820, not reported. See also 2 Har. Ent. 88, 121; Goldsworth v. Southcott, 1 Wils. 243; and 2 Saund. 7, note 3.
Trial and verdict for plaintiff, $120.